Court of Appea ls, State of Michigan

                                                 ORDER

                                                                               Kathleen Jansen
In re Attia Estate                                                               Presiding Judge

Docket No.      327925                                                         William B. Murphy

LC No.          14-801279-DE                                                   Michael J. Riordan
                                                                                Judges



                The Coun orders that the October I 0, 20 16 opini on is hereby AMENDED to correct a
clerical error. The opinion is corrected to read November 10, 2016 as the date of the opinion.

                In all other respects, the op inion remains unchanged .




                          A true copy entered and ce rtified by .Jerome W. Z immer Jr., Ch ief Clerk, on




                                 NQ~ 14 2016
                                          Date